Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 18 are rejected for the recitation of “yarn count of from 7 to 120.” It is unclear what unit of measure Applicant is claiming. For purposes of examination, Examiner has used denier.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 USC 103 as obvious over Li et al. (CN 106757670).
Regarding claim 1, Li et al. teach an anti-pilling cloth consisting essentially of thermoplastic synthetic staple fibers, blended yarn consisting of the thermoplastic staple fibers and other natural fibers which is singed. It is noted that the present specification at paragraph 0058 explicitly teaches “Furthermore, in the present description, the term "staple fibers" also includes fibers having cut ends that have formed as a result of filaments having been cut by weaving, knitting or raising treatment on the surface of gray fabric obtained by weaving or knitting using thermoplastic synthetic filaments as raw yarn”. Therefore, it is abundantly clear as taught by Applicant’s own definition that Li teaches staple fibers that have been cut. The present specification teaches singeing results in molten balls at the ends of short thermoplastic synthetic fibers and therefore the thermoplastic synthetic staple fibers of Li et al. possess the claimed molten balls at the ends of short thermoplastic synthetic fibers. Li et al. teach sanding and therefore the claimed sanding traces of melt balls on the fluff tips on the staple fibers on at least one side of the cloth by sanding.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 2, the thermoplastic staple synthetic fibers are polyester based fibers. 
Regarding claim 3, the cloth is woven.
Regarding claim 4, Li et al. are silent regarding the claimed anti-pilling grade. However, Li et al. teach such a similar cloth made of such similar materials in such a similar manufacturing method including singeing and polishing, the claimed anti-pilling grade is necessarily inherent. 
Regarding claim 5, Li et al. teach a method of manufacturing an anti-pill cloth according to claim 1, the method comprising the steps of using staple fibers made in form of filaments or a plurality of blended yarns consisting of the thermoplastic synthetic staple fibers and other natural fibers as raw yarn and weaving or knitting a cloth having fluff on the cut ends of the filament yarn of fluff on the thermoplastic synthetic staple fibers, forming melt balls on the cut ends of the filament yarn or on the ends of the thermoplastic synthetic staple fibers by singeing at least one side of the resulting cloth and forming sanding traces by scraping the melt balls on the cut ends of the filament yarn or on the fluff tips of the staple fibers formed on the thermoplastic synthetic fibers by sanding thereby manufacturing the anti-pilling cloth. 
Although Li et al. does not disclose belt sander, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed belt sander and given that Li et al. meets the requirements of the claimed cloth, Li et al. clearly meet the requirements of present claims cloth.
It is noted that Applicant has amended claim 5 to depend from product claim 1 and therefore the entirety of claim 5 is a product-by-process claim. 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 6, the thermoplastic staple synthetic fibers are polyester based fibers. 
Regarding claim 7, the cloth is woven.
Regarding claim 8, Li et al. are silent regarding the claimed anti-pilling grade. However, Li et al. teach such a similar cloth made of such similar materials in such a similar manufacturing method including singeing and polishing, the claimed anti-pilling grade is necessarily inherent.
Regarding claims 9 and 14, Li et al. are silent regarding the claimed thermoplastic synthetic staple fiber lengths. However, given Li et al. teach enhancing strength, it would have been obvious to one of ordinary skill in the art to use the claimed thermoplastic synthetic staple fiber lengths in order to maintain adequate strength in the cloth and to have adequate processability in spinning of the fibers and arrive at the claimed fiber length. 
Regarding claims 10 and 15, Li et al. teach the claimed single fiber fineness of the thermoplastic synthetic staple fibers [0012 and Example].
Regarding claims 11 and 16, the cloth consists essentially of the thermoplastic synthetic staple fibers. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claims 12 and 17, the amount of the thermoplastic synthetic staple fiber exceeds 25% in the blended yarn as Li et al. teach amounts of polyester higher than 25%.
Regarding claims 13 and 18, the thermoplastic synthetic staple fibers are spun having a yarn count in the claimed range [0012 and Example].
Claims 1-11, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 USC 103 as obvious over Zhong et al. (CN 205062317).
Regarding claim 1, Zhong et al. teach an anti-pilling cloth consisting essentially of thermoplastic synthetic staple fibers, blended yarn consisting of the thermoplastic synthetic staple fibers and other natural fibers which is singed. The present specification teaches singeing results in molten balls at the ends of short thermoplastic synthetic fibers and therefore the thermoplastic synthetic staple fibers of Zhong et al. possess the claimed molten balls at the ends of short thermoplastic synthetic fibers. Zhong et al. teach sanding and therefore the claimed sanding traces of melt balls on the fluff tips on the staple fibers on at least one side of the cloth by sanding.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 2, the thermoplastic staple synthetic fibers are polyester based fibers. 
Regarding claim 3, the cloth is woven.
Regarding claim 4, Zhong et al. teach the claimed anti-pilling grade. 
Regarding claim 5, Zhong et al. teach a method of manufacturing an anti-pill cloth according to claim 1, the method comprising the steps of using staple fibers made in form of filaments or a plurality of blended yarns consisting of the thermoplastic synthetic staple fibers and other natural fibers as raw yarn and weaving or knitting a cloth having fluff on the cut ends of the filament yarn of fluff on the thermoplastic synthetic staple fibers, forming melt balls on the cut ends of the filament yarn or on the ends of the thermoplastic synthetic staple fibers by singeing at least one side of the resulting cloth and forming sanding traces by scraping the melt balls on the cut ends of the filament yarn or on the fluff tips of the staple fibers formed on the thermoplastic synthetic fibers by sanding thereby manufacturing the anti-pilling cloth. 
Although Zhong et al. does not disclose belt sander, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed belt sander and given that Zhong et al. meets the requirements of the claimed cloth, Zhong et al. clearly meet the requirements of present claims cloth.
It is noted that Applicant has amended claim 5 to depend from product claim 1 and therefore the entirety of claim 5 is a product-by-process claim. 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claim 6, the thermoplastic staple synthetic fibers are polyester based fibers. 
Regarding claim 7, the cloth is woven.
Regarding claim 8, Zhong et al. teach the claimed anti-pilling grade. 
Regarding claims 9 and 14, Zhong et al. are silent regarding the claimed thermoplastic synthetic staple fiber lengths. However, given Zhong et al. teach enhancing strength, it would have been obvious to one of ordinary skill in the art to use the claimed thermoplastic synthetic staple fiber lengths in order to maintain adequate strength in the cloth and to have adequate processability in spinning of the fibers and arrive at the claimed fiber length. 
Regarding claims 10 and 15, Zhong et al. teach the claimed single fiber fineness of the thermoplastic synthetic staple fibers [0012].
Regarding claims 11 and 16, the cloth consists essentially of the thermoplastic synthetic staple fibers. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding claims 13 and 18, the thermoplastic synthetic staple fibers are spun having a yarn count in the claimed range [Examples].


Prior Art not Cited
JPH 01-139841
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. The previous 35 USC 112 rejections are withdrawn in light of Applicant’s amendments to the claims.
Applicant argues Li does not teach the claimed staple fibers since Li et al. teach Sirofil yarn which contains filaments. It is noted that the present specification at paragraph 0058 explicitly teaches “Furthermore, in the present description, the term "staple fibers" also includes fibers having cut ends that have formed as a result of filaments having been cut by weaving, knitting or raising treatment on the surface of gray fabric obtained by weaving or knitting using thermoplastic synthetic filaments as raw yarn”. Therefore, it is abundantly clear as taught by Applicant’s own definition that Li teaches staple fibers that have been cut.
Applicant argues Li does not teach sanding and suggested that a human translation of Li et al. be obtained. The Office has obtained a human translation of Li et al. and confirmed that in fact, Li et al. does teach sanding. The Office has provided a copy of the human translation attached to this Office Action. 
Applicant argues Li et al. does not teach sanding after singeing. Paragraph 0050 of Li et al. clearly teaches sanding after singeing. 
Applicant argues Li et al. does not recognize an anti-pilling effect occurs from sanding. Per MPEP 2112 II, There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
No claims are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789